IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41070

IN THE MATTER OF THE                              )
TERMINATION OF THE PARENTAL                       )
RIGHTS OF JANE (2013-13) DOE.                     )
IDAHO DEPARTMENT OF HEALTH &                      )     2013 Unpublished Opinion No. 710
WELFARE,                                          )
                                                  )     Filed: October 16, 2013
       Petitioner-Respondent,                     )
                                                  )     Stephen W. Kenyon, Clerk
v.                                                )
                                                  )     THIS IS AN UNPUBLISHED
JANE (2013-13) DOE,                               )     OPINION AND SHALL NOT
                                                  )     BE CITED AS AUTHORITY
       Respondent-Appellant.                      )
                                                  )

       Appeal from the Magistrate Division of the District Court of the First Judicial
       District, State of Idaho, Kootenai County. Hon. Scott L. Wayman, Magistrate.

       Decree terminating parental rights, affirmed.

       John M. Adams, Kootenai County Public Defender; Jay Logsdon, Deputy Public
       Defender, Coeur d’Alene, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Denise Rosen, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________
LANSING, Judge
       Jane Doe argues that the magistrate court erred by failing to recognize that it had been
divested of jurisdiction, by inadequately considering whether Doe had a disability, and by failing
to recognize the Idaho Department of Health and Welfare (Department) offered inadequate
support to her as a disabled parent. Finally, she argues that the magistrate court erred by finding
that termination was not in the best interests of her children. We affirm.
                                                 I.
                                        BACKGROUND
       In 2010, the three of Doe’s children who are discussed in this appeal lived with Doe. At
that time, the youngest child was four years old and the oldest child was fourteen. Police


                                                 1
originally came to Doe’s home to resolve a noise complaint on December 19, 2010. Doe’s oldest
daughter had begun yelling after Doe slapped her. Police found a home in disarray. There was
insufficient food in the home and an unsecured butcher knife was found on the floor next to a
children’s toy. The youngest children had lice and an older child had severe tooth decay.
       In addition to observing conditions which the police believed endangered the children,
police heard from Doe’s children that she was playing video games rather than caring for them.
Doe essentially admitted that she had done so. She admitted that she was playing “World of
Warcraft” approximately six to eight hours per day in the time leading up to the removal of her
children. Her playing was not limited to hours where other adults were available to care for her
children or when her children were asleep. It also appears that Doe did not choose to play the
game in a manner in which she could take frequent breaks to care for her children. Rather, she
chose to play with groups of other players who depended upon her maintaining a sufficient level
of attention to the game in order to meet group objectives.
       For all of these reasons, officers believed Doe’s children were in danger and removed
them from the home.      The Department thereafter discovered that Doe’s children had been
removed from her custody on three prior occasions in the state of Washington. From the records,
it does not appear that Doe was always the party primarily responsible for the removal. For
example, one removal appears to have been based upon physical abuse by the father of one of
Doe’s children.    However, other removals were based upon facts similar to the instant
circumstance--Doe’s failure to supervise and appropriately parent her children.
       On December 22, 2010, the trial court entered a sheltering order and, shortly thereafter,
Doe stipulated that her children fell within the jurisdiction of the Child Protection Act. On
February 8, 2011, the court ordered the parties to comply with a case plan.
       Over a year and one-half later, on September 21, 2012, the Department filed a petition to
terminate Doe’s parental rights as to three of her children. The petition sought termination on
the grounds of abandonment, neglect, and Doe’s inability to discharge parental responsibilities
pursuant to Idaho Code §§ 16-2002(3), (5), 16-2005(1)(a), (5)(d), as those statutes were then in
effect. 1 The termination trial was conducted on March 19 and 20, 2013.


1
        The petition references statutes which were amended effective July 1, 2013. 2013 Idaho
Sess. Laws ch. 287, § 10 at 741. Under the prior statutory scheme, Idaho Code § 16-2005 set
forth the grounds for termination and certain grounds were defined in I.C. § 16-2002. In

                                                2
       At the termination trial, Doe admitted that she failed to comply with various portions of
the case plan. In particular, she admitted that she did not obtain consistent employment, provide
evidence of employment, or show she was capable of applying significant parental skills such as
instituting consequences for inappropriate behavior.
       Doe argued that she had met certain requirements of the case plan because of changes to
her lifestyle, all of which occurred in the month immediately preceding the trial. She testified
that her living situation had changed substantially. In the year prior to the trial, Doe had lived in
four different homes in three cities across the Pacific Northwest. At the trial, she testified that
she had arranged for consistent housing because she had signed a one-year lease less than a week
before the trial. Likewise, Doe had three jobs in the preceding three years. One job was
temporary; Doe quit another job because of scheduling issues; and another job ended because
Doe had car trouble. In total, she had worked approximately six months out of the past thirty-
nine months. 2 Doe argued she had found consistent employment because, approximately a
month before the hearing, she accepted employment with Trafficorp. While Doe had accepted
this job, she admitted she had not yet begun work and had no income from it. Moreover, the
available hours and rate of pay of this job were not clearly established.
       Finally, Doe argued that her failure to meet some of the case plan’s requirements was
outside of her control. For example, for a time Doe’s children were permitted to stay with Doe
overnight. However, these visits were stopped because of a dispute between Doe’s children and
Doe’s mother while Doe lived with her mother. The lack of visits in a home setting prevented




addition, I.C. § 16-2002 referred to a definition of neglect in I.C. § 16-1602(25) and to a timeline
in I.C. § 16-1629(9). The statutory amendment had the following effects: (1) the relevant
timeline is now set forth in I.C. § 16-2002 without further reference to another statute, and
(2) I.C. § 16-1602(25) was renumbered to I.C. § 16-1602(26) but the text of the statute was not
changed. Further effects of the amendment, where relevant, are discussed below. In the
remainder of this decision, we will refer to the content and numbering of the statutes as they
existed before the amendment.
2
        Doe also enrolled in school during this period and successfully completed two semesters.
However, Doe did not complete her third semester and at the time of trial was no longer
attending school. Furthermore, Doe did not attempt to amend the case plan to move the focus
from employment to education.


                                                 3
Doe from completing some portions of Parenting with Love and Limits, a class wherein Doe was
given training in appropriate parenting techniques.
       In addition to Doe’s testimony, the trial court heard testimony from several experts who
were involved in some part of the case plan. For example, Larissa Lotten, a licensed master of
social work, opined that Doe was unable to provide a minimally sufficient level of parenting.
Additionally, based upon her interactions with the children and Doe over a period exceeding two
years, it was her opinion that termination of Doe’s parental rights was in the best interests of the
children. In her view, the children required stable, healthy homes to care for the children’s
physical and emotional needs, and Doe would not care for those needs. The testimony of the
other experts, where relevant, is discussed below.
       The trial court issued a decree terminating Doe’s parental rights as to each of the three
children. In the court’s findings or conclusions supporting the decree, it did not find that Doe
had abandoned her children or that Doe was unable to discharge her duties as a parent. 3
However, the trial court did find that Doe neglected her children by failing to comply with the
court’s orders contained in the case plan and that reunification did not occur within the
appropriate timeline. The court said that a trial court is able to overlook some issues of minor
noncompliance and determine whether a parent “substantially complied” with the “major areas”
of concern set forth in a case plan. Nonetheless, the court found that Doe failed to comply with
her case plan. In particular, it found that Doe had failed to maintain a safe and stable home, to
maintain consistent employment, to fully complete the required counseling, or to demonstrate
appropriate parenting skills. The court also found that Doe neglected her children under the
alternative definition in I.C. § 16-1602(25) because she failed to provide safe housing, provide
proper medical care, and adequately address her children’s mental health needs. In addition to
finding that the children were neglected, the court found that it was in the best interests of the




3
        While the trial court did not find that an inability to parent was grounds for termination,
Doe’s ability to parent was considered. The trial court based its decision regarding the best
interests of the children, in part, upon its finding that Doe failed to “demonstrate the ability to set
appropriate boundaries for the children or appropriate[ly] discipline or properly supervise them.”
The court described this failure not as an inability to use the skills, but as an unwillingness to
properly parent.


                                                  4
children that Doe’s parental rights be terminated. For all of these reasons, the court terminated
Doe’s parental rights as to each of the three children. Doe appeals.
                                                II.
                                           ANALYSIS
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution.   State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that wherever possible
family life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of
due process must be met when the Department intervenes to terminate the parent-child
relationship. State v. Doe, 143 Idaho 383, 386, 146 P.3d 649, 652 (2006). Due process requires
that the Department prove grounds for terminating a parent-child relationship by clear and
convincing evidence. Id. Because a fundamental liberty interest is at stake, the United States
Supreme Court has determined that a court may terminate a parent-child relationship only if that
decision is supported by “clear and convincing evidence.” Santosky v. Kramer, 455 U.S. 745,
769-70 (1982). See also I.C. § 16-2009; In re Doe, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92
(2009); Doe, 143 Idaho at 386, 146 P.3d at 652.          Therefore, on appeal from a decision
terminating parental rights pursuant to the CPA, due process requires this Court to determine
whether the trial court’s decision to terminate is supported by substantial and competent
evidence, which means such evidence as a reasonable mind might accept as adequate to support
a conclusion. Doe v. Doe, 148 Idaho 243, 245-46, 220 P.3d 1062, 1064-65 (2009). The
appellate court will indulge all reasonable inferences in support of the trial court’s judgment
when reviewing an order that parental rights be terminated. Id.
       Idaho Code § 16-2005 permits the Department to petition the court for termination of the
parent-child relationship when it is in the child’s best interest and there is a showing of any one
of five factors, including neglect or abuse.     In this case, the Department alleged that Doe
(1) abandoned the children by “willfully fail[ing] to maintain a normal parental relationship,”
I.C. §§ 16-2002(5), 16-2005(1)(a); (2) neglected her children by failing to provide “proper
parental care and control, or subsistence, medical or other care or control necessary for [the
children’s] well-being, I.C. §§ 16-1602(25), 16-2002(3)(a), 16-2005(1)(b); (3) neglected her


                                                5
children by failing to comply with the case plan, I.C. § 16-2002(3)(b), 16-2005(1)(b); and
(4) was unable to discharge parental responsibilities, I.C. § 16-2005(1)(d).
A.     Jurisdictional Challenge
       Doe argues that the trial court might have been divested of jurisdiction by I.C. § 16-
1617(7). 4      Idaho Code § 16-1617 requires that prosecutors in each county develop
multidisciplinary teams to investigate abuse and neglect cases. In addition to several other
requirements, the statute states that “the teams shall develop a written protocol for investigation
of child abuse cases and for interviewing alleged victims of such abuse or neglect, including
protocols for investigations involving a family member with a disability.” I.C. § 16-1617(2).
Doe argues that the Department failed to produce evidence of these protocols at the hearing.
Doe argues that this failure divested the magistrate of jurisdiction under her reading of I.C. § 16-
1617(7).
       Idaho Code § 16-1617(7) states that “[l]ack of review by a multidisciplinary team of a
particular case does not defeat the jurisdiction of the court.” Doe essentially argues that we
should apply the statutory construction principle of expressio unius est exclusio alterius. In her
view, because the statute explicitly states that a particular failure, a “lack of review,” does not
result in a divestment of jurisdiction, we should infer that any other failure to comply with the
terms of the statute does divest the magistrate court of jurisdiction. We do not adopt this
construction.



4
        Doe raises this claim for the first time on appeal. Ordinarily, we do not consider claims
that were not raised in the trial court. State v. Rogers, 140 Idaho 223, 227, 91 P.3d 1127, 1131
(2004). However, a challenge to subject matter jurisdiction can be raised at any time. Id.; Idaho
State Ins. Fund by & Through Forney v. Turner, 130 Idaho 190, 191, 938 P.2d 1228, 1229
(1997). In recent years, we have endeavored to be more precise in our use of the term
“jurisdiction,” distinguishing between subject matter jurisdiction, personal jurisdiction, and other
lack of authority. See, e.g., State v. Armstrong, 146 Idaho 372, 375, 195 P.3d 731, 734 (Ct. App.
2008). At the same time, Idaho and federal courts have acknowledged that the prior habit of
using the term “jurisdiction” to broadly cover a variety of interrelated concepts is confusing and
unhelpful. Sebelius v. Auburn Reg’l Med. Ctr., ___ U.S. ___, 133 S. Ct. 817, 824 (2013);
Arbaugh v. Y&H Corp., 546 U.S. 500, 510 (2006); Armstrong, 146 Idaho at 375, 195 P.3d at
734. Accordingly, where our opinion must determine whether a court has jurisdiction, we
ordinarily need to precisely define the sense in which we use that term. However, in this case,
because we find that the statute would not divest any court of either personal jurisdiction or
subject matter jurisdiction on any set of facts, we need not decide the precise meaning of the
word “jurisdiction” as used in the statute.

                                                 6
        This Court exercises free review over the application and construction of statutes. State
v. Reyes, 139 Idaho 502, 505, 80 P.3d 1103, 1106 (Ct. App. 2003).           Where the language of a
statute is plain and unambiguous, this Court must give effect to the statute as written, without
engaging in statutory construction. State v. Burnight, 132 Idaho 654, 659, 978 P.2d 214, 219
(1999); State v. Escobar, 134 Idaho 387, 389, 3 P.3d 65, 67 (Ct. App. 2000). The language of
the statute is to be given its plain, obvious, and rational meaning. Burnight, 132 Idaho at 659,
978 P.2d at 219. If the language is clear and unambiguous, there is no occasion for the court to
resort to legislative history, or rules of statutory interpretation. Escobar, 134 Idaho at 389, 3
P.3d at 67. When this Court must engage in statutory construction because an ambiguity exists,
it has the duty to ascertain the legislative intent and give effect to that intent. State v. Beard, 135
Idaho 641, 646, 22 P.3d 116, 121 (Ct. App. 2001). To ascertain the intent, not only must the
literal words of the statute be examined, but also the context of those words, the public policy
behind the statute and its legislative history. Id. Constructions of an ambiguous statute that
would lead to an absurd result are disfavored. State v. Doe, 140 Idaho 271, 275, 92 P.3d 521,
525 (2004).
        We find that the statute is not ambiguous and thus we need not engage in further statutory
construction. Idaho Code § 16-1617(7) should be read in concert with I.C. § 16-1617(4). The
latter statute does not require that multidisciplinary teams review every case, it requires that the
multidisciplinary teams “review a representative selection of cases.” The effect of I.C. § 16-
1617(7) is not to broadly divest the jurisdiction of the magistrate court where there are some
types of noncompliance with the statute. Rather, the purpose and effect of I.C. § 16-1617(7) is
quite limited--it prevents a party from complaining that his case did not receive this additional
review. 5



5
        While we need not and cannot engage in the statutory construction of an unambiguous
statute, we briefly note that Doe’s construction leads to absurd results. For example, under her
construction, if the team was properly organized and developed, but refused to review her case,
the magistrate would still have jurisdiction. Conversely, if the case was otherwise fully and
properly reviewed, but a single procedure did not include “independent citizen input” or one
member out of many on the team was trained in “risk assessment, dynamics of child abuse and
interviewing” techniques but not “investigatory techniques,” then the magistrate would be
divested of jurisdiction. See I.C. § 16-1617(3), (5). Thus, even if we found that the statute was
ambiguous, Doe’s construction would be disfavored.


                                                  7
B.      Arguments Based Upon Doe’s Alleged Disability
        Doe argues that the trial court erred in finding that she had neglected her children because
the Department failed to prove that it had made reasonable efforts to reunite her family in light of
her disability. Doe does not assert any other deficiencies in the trial court’s decision that she
neglected her children. In particular, she does not contest the finding that she failed to comply
with the terms of the case plan. Rather, she argues that this failure should be excused or viewed
in a different light given her disability.
        Doe does not describe her alleged disability with any degree of particularity. Doe states
she has a “mental disability” and, at some points implies that this disability is an addiction to the
World of Warcraft video game. However, at other points, Doe indicates that she was not
diagnosed with an addiction to video games and that she is not addicted to video games either
because she never was addicted or has been successfully treated. In other portions of the
briefing, Doe argues that she has an unidentified or insufficiently identified psychological issue
which limits her ability to parent. We consider the unidentified or insufficiently identified
psychological issue to be the primary issue on appeal because it would be absurd to maintain that
the trial court insufficiently considered a condition that either never existed or was successfully
treated before the hearing.
        Doe mentions the Americans with Disabilities Act (ADA) but does not appear to argue
any violation of the ADA as a defense to this termination of parental rights action. Nonetheless,
Doe argues that her disability is relevant to the trial court’s determination of whether the
Department made reasonable efforts to reunite her family. 6 Doe argues that the Department




6
        While Doe asserts various novel defenses she argues should apply in Idaho, she
overlooks the relevant statutes pertaining to disability and the procedural safeguards they
contain. In I.C. § 16-2005(6) the legislature provided additional protections for parents with
disabilities: “the parent shall have the right to provide evidence to the court regarding the
manner in which the use of adaptive equipment or supportive services will enable the parent to
carry out the responsibilities of parenting the child.” While the protection in the statute is not an
issue on appeal, we find it instructive. This protection focuses on whether the parent has the
ability to care for a child. See I.C. § 16-2002(18), (19). Both “supportive services” and
“adaptive equipment” are defined as aids to a person’s ability to parent. Accordingly, one can
infer that the policy advanced by the legislature is that the State should provide aid to parents
whose disability limits their ability to parent when that inability can be remedied by specialized
support. Doe’s case does not fall within that policy. In this case, the trial court found that Doe

                                                 8
failed to evaluate her disability in a timely manner, to submit the evaluation as evidence at the
hearing, and to provide services that the evaluation recommended. On this basis, Doe argues that
the trial court’s decision was not based upon substantial evidence because the record was
incomplete. Furthermore, Doe argues these failures demonstrate that the Department did not
make reasonable efforts to reunite Doe’s family, which should act as a defense to both Doe’s
alleged failure to comply with her case plan and neglect of the children. 7
       It is unclear whether there is any legal basis upon which Doe can challenge a termination
of parental rights on the ground that the Department failed to make reasonable efforts to reunite
the family. As early as 1987, this Court expressed skepticism regarding an argument that the
failure to make “reasonable efforts” was a defense in a termination action. In re Brown, 112
Idaho 901, 904, 736 P.2d 1355, 1358 (Ct. App. 1987). In that case, we held that the “reasonable
efforts” analysis was a consideration in proceedings under the Child Protection Act, under title
16, chapter 16 of the Idaho Code and some provisions of federal law, but that termination
proceedings were distinct. This reasoning was mentioned with approval in In re Aragon, 120
Idaho 606, 613 n.5, 818 P.2d 310, 317 n.5 (1991) (Bistline, J. specially concurring), where
Justice Bistline argued that the State may have improperly conceded that it was obligated to
prove that it had made reasonable efforts.
       Since that decision, both this Court and the Idaho Supreme Court have frequently
reviewed the issue of “reasonable efforts,” but have infrequently discussed the legal basis which
permits an appellant to raise the issue. For example, in In re Doe 2009-19, 150 Idaho 201, 207-
08, 245 P.3d 953, 959-60 (2010), the Idaho Supreme Court cited I.C. § 16-1621(3) when
addressing a claim that the Department failed to make reasonable efforts. In State, Dep’t of
Health & Welfare v. Doe, 149 Idaho 409, 414, 234 P.3d 733, 738 (2010), the Court described the
argument as an “affirmative defense” and cited I.C. § 16-2002(b)(3) and I.C. § 16-1629(9),




was unwilling to appropriately parent her children. Doe acknowledges that unwillingness, not
inability, was the basis of the trial court’s decision.
7
       Doe also argues that the Department failed to provide a model for proper parenting.
This argument is flatly contradicted by the record, which indicates that proper parenting skills
were taught and modeled by Janie Arambarri, a clinician who led the family through Parenting
with Love and Limits.


                                                 9
which together defined one means of finding neglect. 8 See also Idaho Dep’t of Health &
Welfare v. Doe, 149 Idaho 59, 68-69, 232 P.3d 837, 846-47 (Ct. App. 2010) (Gratton, J, specially
concurring) (discussing the import of the previous version of I.C. § 16-1629(9)). In a recent
case, we reviewed the issue of whether the Department made reasonable efforts without citing
any legal basis which would show that the parent can properly raise that issue on appeal. In re
Doe, 149 Idaho 564, 569, 237 P.3d 661, 666 (Ct. App. 2010).
       This case is not the proper context to resolve this issue because the “reasonable efforts”
language was removed from I.C. § 16-1629(9) effective July 1, 2013. 2013 Idaho Sess. Laws,
ch. 287, § 10 at 756. This case was decided before the amendment went into effect. Thus, any
decision we would render would pertain solely to the former statutory scheme, and we could not
consider whether the recent statutory changes allow a reasonable effort defense in a termination
of parental rights case. Accordingly, we will dispose of this matter by assuming that a failure by
the Department to make reasonable efforts at reuniting a family could be grounds for reversal.
       While Doe asserts that she was offered minimal support, which leaves an “indelible”
impression that “the Department essentially stopped trying to reunite the family,” the record
clearly shows that the Department offered considerable supportive resources, which Doe
rejected.   Accordingly, we find that the magistrate’s decision that the Department made
reasonable efforts to reunite the family is supported by substantial evidence.
       Doe’s argument that the Department failed to make reasonable efforts is based upon
factual contentions that are contradicted by the record. First, in her briefing Doe claims that she
was not given a psychological evaluation “until roughly six months into the case plan.” The
record shows that an evaluation was performed on February 25, 2011, less than three weeks after
the court ordered the parties to comply with the case plan. Second, while Doe is correct in
arguing that the evaluation itself was not put before the court at the trial, she ignores the fact that
a summary of the evaluation was put in evidence by the Department and without objection by
Doe. Third, the claim that the trial court was unaware of Doe’s diagnosis or recommended
treatment is contradicted by the record. The court explicitly considered the summary, quoting
from it before rendering its decision:



8
        The reasonable efforts language has been removed from I.C. § 16-1629(9) effective
July 1, 2013.

                                                  10
       That evaluation reported that [Doe] has mixed personality disorder traits including
       dependent and impulsive personality. Ms. Zampich reported that [Doe] lacks
       insight and does not have a[n] understanding of her children’s need[s] or a clear
       understanding of changes that will need to occur to start parenting her children in
       a more mature and nurturing manner.

The next sentence in the summary, which the court did not quote, set forth the suggested
treatment but explained that the treatment was not being provided because Doe refused that
treatment.
       Furthermore, it is abundantly clear that the Department did make reasonable efforts to
support Doe but that she declined those efforts. In its oral discussion of the case, the trial court
found that Doe did not follow the recommendations of Jennifer Romero, a licensed clinical
social worker, regarding possible video game addiction or the recommendations set forth in the
psychological evaluation. The case plan required that she “meet with a specialist in video game
addiction and complete an evaluation to determine service needs” and “complete a psychological
evaluation and follow all recommendations.” At the termination hearing, Doe stated that she did
these two tasks separately, first seeing a treatment provider who specialized in video game
addiction and then seeking a psychological evaluation. Romero evaluated Doe and initially
treated her for video game addiction. During this initial treatment phase, Romero’s treatment
went beyond mere counseling for video game issues.             Thereafter, when a psychological
evaluation was performed by another treatment provider, Romero and Doe reviewed that
evaluation in an attempt to offer an even broader range of services. However, Doe told Romero
she disagreed with the findings made in the psychological evaluation and refused additional
treatment from Romero. Instead, Doe sought counseling from Ami Lincoln, a minister who
provides faith-based counseling at the church Doe attends. Lincoln testified that she provided
counseling related to video game addiction, feelings of abandonment, trauma from domestic
violence, and parenting skills. At the time of the hearing, Doe continued to receive counseling
services from Lincoln. Neither Doe nor Lincoln testified that this counseling was consistent with
the recommendations of the psychological evaluation.
       The record demonstrates that the Department’s efforts to provide treatment options to
Doe were substantial and constitute reasonable efforts. The Department began by attempting to
treat the most obvious issue, Doe’s repeated choice to play World of Warcraft rather than parent.
Thereafter, the Department had a more complete evaluation performed and offered additional


                                                11
treatment. Doe unilaterally decided to disregard the opinions and findings in the psychological
evaluation, to reject its recommendations, and to seek other forms of counseling. Now, on
appeal, Doe argues that these findings were critical to her case, that the recommendations
contained therein should have been strictly complied with, and that the treatment inconsistent
with this evaluation is necessarily insufficient. There is substantial and competent evidence that
Doe was offered specific, tailored support by the Department and that she rejected that support.
Accordingly, we do not find any error in the trial court’s finding that the Department made
reasonable efforts to reunite Doe’s family.
C.     Best Interests of the Children
       Aside from the disability arguments that we have already addressed, Doe provides only a
single argument that the termination was not in the best interests of the children: she loves her
children and they love her. The court accepted Doe’s contention that she loved her children.
However, the trial court correctly held that “a child may not live on parental affection alone.”
Doe, 143 Idaho at 389, 146 P.3d at 655. The trial court found that Doe was unwilling to
appropriately parent.    It also acknowledged that Doe had, very short in time before the hearing,
made some efforts to demonstrate her ability to care for her children. But while these efforts
may be commended, they did not show that Doe was likely to provide a stable home. The
children had been removed from Doe’s home repeatedly in the past and for a long duration on
this occasion. These repeated removals caused trauma that Doe was not likely to appropriately
remediate. Finally, the court noted that the children were doing better outside of Doe’s home
and when separated from Doe. These findings are supported by substantial and competent
evidence.
                                                 III.
                                          CONCLUSION
       For the reasons set forth above, we find no merit in Doe’s claim that the trial court lacked
jurisdiction, that the trial court failed to adequately consider Doe’s alleged disability, and that the
trial court erred in finding that termination of Doe’s parental rights was in the best interests of
the children. Accordingly, we affirm the decree terminating Doe’s parental rights.
       Chief Judge GUTIERREZ and Judge GRATTON CONCUR.




                                                  12